DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-21 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  


Claims 1-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Re Claims 1 and 11, the limitation “multiple respective electrodes of an array of electrodes coupled to one of (i) an organ of a patient and (ii) tissue or cell culture” requires a human body part. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-12, 14-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoaran (US 2016/0278713). 
Re Claim 1, Shoaran discloses an apparatus, comprising: 
data acquisition circuitry configured to acquire multiple signals using multiple respective electrodes of an array of electrodes coupled to one of (i) an organ of a patient and (ii) tissue or cell culture (para. [0021], an implantable sensor including a plurality of electrodes for capturing a biological signal; para. [0041], fig. 1 shows human intracranial EEG recording using strip and greed electrodes implanted on the left temporal lobe); and 
a processor (para. [0020], [0066], processor configured to receive the compressed signal from the receiver), which is configured to: 
hold a definition of a mixed-norm that is defined as a function of relative positions of the electrodes in the array (para. [0008]-[0016], [0049] a multi-channel signal matrix from the plurality of biological signals where d is a dimension of the biological signal in each channel and in a time-window and N is the number of channels, and obtaining a multi-channel measurement vector Y); and 
jointly compress the multiple signals in a compressed-sensing (CS) process that minimizes the mixed-norm (para. [0013], [0014], para. [0051]-[0060], compressing and recovering a multichannel signal from the multichannel measurement vector Y by minimizing the mixed norm).  
Re Claim 3, Shoaran discloses that the signals are electroencephalograms (para. [0021], an implantable sensor including a plurality of electrodes for capturing a biological signal; para. [0041], fig. 1 shows human intracranial EEG recording using strip and greed electrodes implanted on the left temporal lobe).  
Re Claim 4, Shoaran discloses that the data acquisition circuitry is further configured to apply respective pseudo-random sequences to the signals so as to increase sparsity and incoherence of a measurement matrix, and wherein the processor is configured to minimize the mixed-norm for the measurement matrix having the increased sparsity and incoherence (para. [0078]-[0081], [0101]-[0103], multi-output sequence generation is achieved by XORing the multiple outputs of maximal-length pseudo-random binary sequence generators; para. [0051]-[0060], compressing and recovery based on convex minimization of mixed norm for the measurement matrix having increased sparsity and incoherence).  
Re Claim 5, Shoaran discloses that the data acquisition circuitry comprises a pseudo-random binary noise (PRBS) generator for generating the pseudo-random sequences (para. [0078]-[0081], [0101]-[0103], multi-output sequence generation is achieved by XORing the multiple outputs of maximal-length pseudo-random binary sequence generators).  
Re Claim 7, Shoaran discloses that the data acquisition circuitry is further configured to spectrally spread the input signal (para. [0053], the sparse recovery results in recovery of Gabor coefficients which are sparse and independently spread along different frequencies for each neural channel; [0051], [0056], The Gabor coefficients are observed to follow similar activity among neural channels for each frequency).  
Re Claim 8, Shoaran discloses that the data acquisition circuitry comprises a single analog-to-digital convertor (ADC) configured to convert the multiple signals into digital signals (para. [0065], [0077], neural signals sensed at the electrode sites are amplified, randomly projected, summed up and digitized through a single on-chip ADC).  
Re Claim 9, Shoaran discloses a wireless unit configured to transmit the compressed signals to a base station (para. [0074], implantable transmitter 5 includes an RF circuit and an antenna and is configured to wirelessly transmit the compressed signal to the receiver 7).  
Re Claim 10, Shoaran discloses a wearable package containing the data acquisition circuitry and the processor (para. [0065], [0066], fig. 2, an implantable neural recording interface, where the neural signals sensed at the electrode sites are amplified, randomly projected, summed up and digitized through a single on-chip ADC).  
Re Claim 11, Shoaran discloses an apparatus, comprising: 
data acquisition circuitry configured to acquire multiple signals using multiple respective electrodes of an array of electrodes coupled to one of (i) an organ of a patient and (ii) tissue or cell culture (para. [0021], an implantable sensor including a plurality of electrodes for capturing a biological signal; para. [0041], fig. 1 shows human intracranial EEG recording using strip and greed electrodes implanted on the left temporal lobe), the data acquisition circuitry comprising a pseudo-random bit sequence generator (para. [0078]-[0081], [0101]-[0103], multi-output sequence generation is achieved by XORing the multiple outputs of maximal-length pseudo-random binary sequence generators) and a modulator (para. [0082]-[0087], [0104]-[0112], as a general noise reduction technique, the input differential pair of the folded-cascode OTA used in the front-end LNA is biased in subthreshold region. This results in a large gm/ID of the input transistors and reduces the input-referred noise of the OTA.), the pseudo-random bit sequence generator configured to drive the modulator, thereby simultaneously acquiring the signals and suppressing flicker noise of a front-end of the signal acquisition circuitry (para. [0101]-[0112], [0077], each channel consists of a low-noise amplifier with a band-pass transfer function 15, an additional low-pass filter 17 to limit the high cut-off frequency, a second gain stage 21, and a buffered sample-and-hold circuit 23. The differential outputs of all channels individually connect to the summing stage and randomly accumulate at the output of this stage.); and 

hold a definition of a mixed-norm that is defined as a function of relative positions of the electrodes in the array (para. [0008]-[0016], [0049] a multi-channel signal matrix from the plurality of biological signals where d is a dimension of the biological signal in each channel and in a time-window and N is the number of channels, and obtaining a multi-channel measurement vector Y); 
jointly compress the multiple signals in a spatial domain and in a time domain (para. [0051]-[0064], para. [0054], [0055], the operator which transposes X and concatenates the columns of the transposed X to make a vector. The proposed circuit has a compression ratio of 4, therefore 4 measurements are recorded out of the 16 neural channels at each time, fig. 14, para. [0056], [0064], the representation of the neural signal in the Gabor transform along each frequency bin to impose the specific pattern of the Gabor coefficients; para. [0124], biological signals can be sparsely represented in either Gabor or wavelet domains); and 
reconstruct the multiple signals using the mixed-norm in a recovery algorithm which takes into account signals energies (para. [0013], [0014], para. [0051]-[0060], compressing and recovering a multichannel signal from the multichannel measurement vector Y by minimizing the mixed norm).  
Re Claim 12, Shoaran discloses a method, comprising: 
acquiring multiple signals using multiple respective electrodes of an array of electrodes coupled to one of (i) an organ of a patient and (ii) tissue or cell culture (para. [0021], an implantable sensor including a plurality of electrodes for capturing a biological signal; para. [0041], fig. 1 shows human intracranial EEG recording using strip and greed electrodes implanted on the left temporal lobe); 
holding a definition of a mixed-norm that is defined as a function of relative positions of the electrodes in the array (para. [0008]-[0016], [0049] a multi-channel signal matrix from the plurality of biological signals where d is a dimension of the biological signal in each channel and in a time-window and N is the number of channels, and obtaining a multi-channel measurement vector Y); and 

Re Claim 14, Shoaran discloses that the signals are electroencephalograms (para. [0021], an implantable sensor including a plurality of electrodes for capturing a biological signal; para. [0041], fig. 1 shows human intracranial EEG recording using strip and greed electrodes implanted on the left temporal lobe).  
Re Claim 15, Shoaran discloses applying respective pseudo-random sequences to the signals so as to increase sparsity and incoherence of a measurement matrix, wherein jointly compressing the multiple signals comprises minimizing the mixed-norm for the measurement matrix having the increased sparsity and incoherence (para. [0078]-[0081], [0101]-[0103], multi-output sequence generation is achieved by XORing the multiple outputs of maximal-length pseudo-random binary sequence generators; para. [0051]-[0060], recovery based on convex minimization of mixed norm for the measurement matrix having increased sparsity and incoherence).  
Re Claim 16, Shoaran discloses that the pseudo-random sequences comprise pseudo-random binary noise (PRBS) sequences for generating the pseudo-random sequences (para. [0078]-[0081], [0101]-[0103], multi-output sequence generation is achieved by XORing the multiple outputs of maximal-length pseudo-random binary sequence generators).  
Re Claim 18, Shoaran discloses spectrally spreading the input signal (para. [0053], the sparse recovery results in recovery of Gabor coefficients which are sparse and independently spread along different frequencies for each neural channel; [0051], [0056], The Gabor coefficients are observed to follow similar activity among neural channels for each frequency).  
Re Claim 19, Shoaran discloses acquiring the multiple signals comprises converting the multiple signals into digital signals using a single analog-to- digital convertor (ADC) (para. [0065], [0077], neural signals 
Re Claim 20, Shoaran discloses wirelessly transmitting the compressed signals to a base station (para. [0074], implantable transmitter 5 includes an RF circuit and an antenna and is configured to wirelessly transmit the compressed signal to the receiver 7).  
Re Claim 21, Shoaran discloses acquiring and jointly compressing the multiple signals comprises wearing a device configured for acquiring and jointly compressing multiple signals (para. [0065], [0066], fig. 2, an implantable neural recording interface, where the neural signals sensed at the electrode sites are amplified, randomly projected, summed up and digitized through a single on-chip ADC).  

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (Non-Patent Literature: “Weighted mixed-norm minimization based joint compressed sensing recovery of multi-channel electrocardiogram signals”), hereinafter “Singh”. 
Examiner note: These grounds of rejection are given in order to give the best grounds of rejection for dependent claims 2 and 13 which is not rejected with Shoaran.
Re Claim 1, Singh discloses an apparatus, comprising: 
data acquisition circuitry configured to acquire multiple signals using multiple respective electrodes of an array of electrodes coupled to one of (i) an organ of a patient and (ii) tissue or cell culture (page 204, under Methods, MECG signals are recorded in a 12-channel format); and 
a processor, which is configured to: 
hold a definition of a mixed-norm that is defined as a function of relative positions of the electrodes in the array (pages 205 and 206, X is the data matrix whose columns represents the L channels of N-dimensional MECG signals. Furthermore, let us represent the ECG signals from all the channels using same orthonormal wavelet basis Ψ, as X= ΨA, where A is a matrix containing the wavelet 
jointly compress the multiple signals in a compressed-sensing (CS) process that minimizes the mixed-norm (pages 205 and 206, X is the data matrix whose columns represents the L channels of N-dimensional MECG signals. Furthermore, let us represent the ECG signals from all the channels using same orthonormal wavelet basis Ψ, as X= ΨA, where A is a matrix containing the wavelet coefficient vectors. X can be assumed to be row-sparse in the wavelet domain, wherein the information is confined to a few nonzero rows only. Compressed measurements corresponding to all the ECG channels can be obtained via equation (1); pages 206 and 207, under Joint MECG reconstruction using weighted mixed-norm minimization. Solution of mixed-norm minimization problem in (1) is achieved by solving the standard MNM-based convex optimization problem in (2) and (3)).
Re Claim 12, Singh discloses a method, comprising: 
acquiring multiple signals using multiple respective electrodes of an array of electrodes coupled to one of (i) an organ of a patient and (ii) tissue or cell culture (page 204, under Methods, MECG signals are recorded in a 12-channel format); 
holding a definition of a mixed-norm that is defined as a function of relative positions of the electrodes in the array (pages 205 and 206, X is the data matrix whose columns represents the L channels of N-dimensional MECG signals. Furthermore, let us represent the ECG signals from all the channels using same orthonormal wavelet basis Ψ, as X= ΨA, where A is a matrix containing the wavelet coefficient vectors. X can be assumed to be row-sparse in the wavelet domain, wherein the information is confined to a few nonzero rows only. Compressed measurements corresponding to all the ECG channels can be obtained via equation (1)); and 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shoaran (US 2016/0278713) in view of Gigan et al. (US 2015/0036021), hereinafter “Gigan”.
Re Claims 6 and 17, Shoaram discloses the claimed invention substantially as set forth in claims 4 and 15. 

	Shoaran is silent regarding the data acquisition circuitry comprising a Walsh-Hadamard orthogonal coding (WHOC) generator for generating the pseudo-random sequences and the pseudo- random sequences comprising Walsh-Hadamard orthogonal coding (WHOC) sequences for generating the pseudo-random sequences. 
	However, Gigan discloses a compressed sensing (para. [0049]) and teaches that the basis to create sparse signals may be pixel coordinates, Fourier basis, wavelets, Hadamard basis and the like (para. [0050]-[0054]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Shoaran, by including a Walsh-Hadamard orthogonal coding (WHOC) generator for generating the pseudo-random sequences and the pseudo- random sequences comprising Walsh-Hadamard orthogonal coding (WHOC) sequences for generating the pseudo-random sequences, as taught by Gigan, because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Shoaran’s pseudo-random binary noise generator and Gigan’s Walsh-Hadamard orthogonal coding generator perform the same general and predictable function, the predictable function being generating pseudo-random sequences for compressive sensing. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of Shoaran’s pseudo-random binary noise generator by replacing it with Gigan’s Walsh-Hadamard .

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (Non-Patent Literature: “Weighted mixed-norm minimization based joint compressed sensing recovery of multi-channel electrocardiogram signals”), hereinafter “Singh”, in view of Koh et al. (US 2005/0055060), hereinafter “Koh”. 
Re Claims 2 and 13, Singh discloses the claimed invention substantially as set forth in claims 1 and 12. 
	Singh discloses multi-channel ECG signals (page 204), but is silent regarding the signals being one of atrial electrograms and ventricular electrograms. 
	Koh discloses that ECG of heart activity typically shows atrial depolarization as a “P wave” and ventricular depolarization as an “R wave”, or QRX complex (para. [0054]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Singh, by configuring the data acquisition circuitry to acquire multiple signals, wherein the signals are one of atrial electrograms and ventricular electrograms, as taught by Koh, for the purpose of monitoring atrial and ventricular activities based on ECG signals (para. [0054]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.V.H./
Vynn Huh, March 18, 2022Examiner, Art Unit 3792  

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792